      Case 2:20-cv-04988-JFW-AS Document 40-24 Filed 10/27/20 Page 1 of 1 Page ID #:311
Chris Langer v. Esperanza Molina, et al. (USDC Case No. 2:20-CV-04988-JFW-AS)

From: Monica Molina (mrmolina@sbcglobal.net)

To:     amandas@potterhandy.com
Date: Friday, October 9, 2020, 7:35 AM PDT



Dear Ms. Seabock,

Per our stipulation and the Court's order which was entered on 9/29/20, my client has ten (days) from the entry of
the order to file a responsive pleading. Therefore, today my client will be filing her Motion to Dismiss pursuant FRCP
12(b)(1) and 12(b)(6). Since I met and conferred with Mr. Ballister concerning this motion prior to your wrongful
request for entry of default, should I send the [proposed] Joint Statement regarding the meet and confer to you or
to Mr. Ballister? Please advise.

Regards,

Monica R. Molina
LAW OFFICES OF MONICA R. MOLINA
30700 Russell Ranch Road, Suite 250
Westlake Village, CA 91362
T (747) 220-6655
F (747) 220-6601


This transmission is intended to be delivered only to the named addressee(s) and may contain information which is
confidential, proprietary, attorney work-product or attorney-client privileged. If this transmission is received by anyone
other than the intended recipient(s), the recipient(s) should immediately notify the sender by reply and then delete
the transmission. In no event shall this transmission be read, used, copied, reproduced, stored or retained by anyone
other than the intended recipient(s) except with their express written consent.
